DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US PGPUB US 2017/0109209 A1), in view of MA et al. (US PGPUB US 2020/0134182 A1).

Bailey cited in IDS filed on 09/09/2020 and MA were cited in the previous Office Action. 

Regarding claim 1, Bailey teaches the invention substantially as claimed including a system, comprising: 
at least one processor and a memory having computer- executable instructions stored thereupon which, when executed by the at least one processor, cause the system (¶ [0035] Program instructions and data used to practice embodiments of the present invention may be stored in persistent storage 305 and in memory 302 for execution by one or more of the respective processors 301 via cache 303) to: 
receive a request to enter a critical section of code by a first thread of a plurality of concurrent threads (¶ [0002]: multiple threads may be executed concurrently and typically must share the same resources; ¶ [0016]; ¶ [0028]: scheduler program 112 detects (e.g., through receiving a request) a thread (the thread) attempting to begin execution of a performance critical section of code.); 
determine whether or not to allow the first thread to enter the critical section of code based, at least in part, upon a CPU associated with the first thread (¶ [0029]: Scheduler program 112 determines if the thread has sufficient processor usage allowance to complete execution (decision block 260). In other words, in an embodiment, scheduler program 112 determines if the thread has sufficient processor usage allowance to completely execute its instructions that require access to resource 116. In an alternative embodiment, scheduler program 112 determines if the thread has sufficient processor usage allowance to completely execute all instructions within the performance critical section of code.); and 
when it is determined to allow the particular thread to enter the critical section of code, allow the particular thread to enter the critical section of code (¶ [0032]: If scheduler program 112 determines that the thread has sufficient processor usage allowance to complete execution (decision block 260, yes branch), then scheduler program 112 instructs processor 114 to execute the thread to completion (step 270). In other words, scheduler program 112 allows the thread to complete executing instructions that require access to contended resource 116 or, alternatively, to complete executing instructions within the critical section of code.). 

While Bailey teaches determining whether or not to allow the first thread to enter the critical section of code and a CPU associated with the particular thread, Bailey does not an estimated speed with which the first thread will complete work when executed on a CPU core associated with the particular thread.

However, Accapadi teaches determine whether or not to allow the first thread to enter the critical section of code based, at least in part, upon an estimated speed with which the first thread will complete work when executed (Abstract; ¶ [0038]: determining whether an expected lock time for a critical section of the thread exceeds a remaining entitlement of a virtual processor upon which the thread is executing. Such threads may defer acquisition of the lock if the expected lock time exceeds the remaining entitlement. Hypervisor (102) is improved according to embodiments of the present invention to provide to a thread the expected lock time for the critical section. Hypervisor (102) may calculate the expected lock time as an average lock time for the lock across threads or as an average lock time for all locks on the computer system. Hypervisor (102) also provides the virtual processor's total entitlement in the time slice to a thread. Hypervisor (102) may identify to a thread the portion of the entitlement that has been used in the time slice; ¶ [0057]: The method of FIG. 5 further includes providing (316), by a hypervisor (102) to the thread (302), the expected lock time (320). In the method of FIG. 5, providing (316) the expected lock time (320) may be carried out by calculating (502) an average lock time for the lock. For example, hypervisor (102) may average the execution times of threads on critical sections protected by the lock. Alternatively in the method of FIG. 5, providing (316) the expected lock time (320) may be carried out by calculating (504) an average lock time for all locks acquired by all threads executing on the computer. For example, hypervisor (102) may average the execution times of all threads on all critical sections… For example, the expected the amount of time spent executing the critical section (i.e., speed) and the identity of the lock to the application program. The application program could then maintain a table of average lock times for the locks encountered by threads generated by the application program; ¶ [0065]; ¶ [0066]; ¶ [0068]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Accapadi with the teachings of Bailey to determine an expected lock time based on the amount of time it spent executing the critical section on average based on previous executions. The modification would have been motivated by the desire of avoiding allowing a thread to execute if it will not have enough time to complete execution of the critical section. See at least Accapadi’s paragraph [0044].

While Bailey teaches CPU associated with the particular thread, Bailey and Accapadi do not expressly teach a CPU core associated with the particular thread.

However, MA teaches a method for updating shared data in a multi-core processor environment (See at least Title and Abstract). Further, MA teaches a CPU core associated with the particular thread (Abstract: The multi -core processor comprises a plurality of separate 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of MA with the teachings of Bailey and Accapadi to apply the method for thread management to a CPU core level. The modification would have been motivated by the desire of applying a known technique to a known device ready for improvement to yield predictable results as multi-core processors yield better performance by supporting parallel processing and reducing power consumption (See MA’s Background).

Regarding claim 2, Bailey teaches wherein the computer-executable instructions, when executed by the at least one processor, cause the system to: determine of whether or not to allow the first thread to enter the critical section of code based, at least in part, upon a state associated with the first thread (Fig. 2B, Step 260; ¶ [0029]: Scheduler program 112 determines if the thread has sufficient processor usage allowance to complete execution (decision 

Regarding claim 3, Accapadi teaches wherein the computer-executable instructions, when executed by the at least one processor, cause the system to: 
determine whether or not to allow the first thread to enter the critical section of code based, at least in part, upon whether the first thread is in a running state, a ready state, or a waiting state (¶ [0040] For further explanation, FIG. 3A sets forth a state diagram illustrating exemplary thread states for administration of locks for critical sections of computer programs in a computer that supports a multiplicity of logical partitions according to embodiments of the present invention. The bubbles in FIG. 3A represent thread states. The arrows between the bubbles represent state transitions effected by operating system functions. The thread states represented in FIG. 3A include a create state (352), a ready state (354), a run state (356), a wait state (358), and a stop state (360). A thread resides temporarily in the create state (352) when the thread is first created at the request of another thread, to give the operating system time to gather information and resources for the thread. As soon as the operating system prepares the thread to run, it is `started` (353), that is, moved to the ready state (354). A thread in run state (356) can exit (370) the run state (356) and enter stop state (360); ¶ [0041] Threads in the ready state (354) are queued, in a `ready queue,` waiting for an opportunity to run. The operating system function for moving a thread from ready state to run state is called dispatching .

Regarding claim 4, MA teaches wherein the computer-executable instructions, when executed by the at least one processor, cause the system to: 
determine whether or not to allow the first thread to enter the critical section of code based, at least in part, upon a policy to allow only one thread per each CPU core to enter the critical section of code (¶ [0034] In some embodiments, the multi-core processor may be used to process a multi-threaded task. For example, a task may activate 256 threads, and these 256 threads may be executed in parallel on the multi-core processor. There may be global shared data (Shared_Data) among at least some of these threads to be updated by the threads. However, only one thread may update the shared data at one time to prevent data errors.).  

Regarding claim 5, Bailey teaches wherein the critical section of code comprises a request to access a shared database resource (¶ [0002]: Often, where one thread access a shared resource, for example a portion of memory; ¶ [0012]: database; ¶ [0016]: A critical section may be any section of code that is critical to the performance of the computing system. For example, a critical section may include instructions to utilize or modify a resource shared by multiple threads such as a printer or a block of data).  

Regarding claim 6, MA teaches wherein the shared database resource comprises a page of an index (¶ [0006] In some embodiments, the requesting for a lock may comprise: requesting, by the first CPU, for the lock through a lock requesting command, wherein the lock requesting command includes the memory index corresponding to the critical section function.).  

Regarding claim 7, Bailey teaches wherein the critical section of code comprises a request to access a shared memory (¶ [0016]: A critical section may be any section of code that is critical to the performance of the computing system. For example, a critical section may include instructions to utilize or modify a resource shared by multiple threads such as a printer or a block of data).  

Regarding claim 8, MA teaches wherein the CPU core is one of a plurality of CPU cores of a multi-core processor chip (Abstract: The multi -core processor comprises a plurality of separate processing units (referred to as cores, or core processing units ( CPUs) in the specification)).  

Regarding claim 10, Bailey teaches the invention substantially as claimed including a method, comprising:
 receiving a request to enter a critical section of code by a first thread of a plurality of concurrent threads (¶ [0002]: multiple threads may be executed concurrently and typically must share the same resources; ¶ [0016]; ¶ [0028]: scheduler program 112 detects (e.g., through receiving a request) a thread (the thread) attempting to begin execution of a performance critical section of code.), wherein the critical section requests access to a resource shared by the plurality of concurrent threads (¶ [0016]: a critical section may include instructions to utilize or modify a resource shared by multiple threads);
making a determination of whether or not to allow the first thread to enter the critical section of code based, at least in part, upon a CPU core (¶ [0029]: Scheduler program 112 determines if the thread has sufficient processor usage allowance to complete execution (decision block 260). In other words, in an embodiment, scheduler program 112 determines if the thread has sufficient processor usage allowance to completely execute its instructions that require access to resource 116. In an alternative embodiment, scheduler program 112 determines if the thread has sufficient processor usage allowance to completely execute all instructions within the performance critical section of code.); and 
when the determination is to allow the first thread to enter the critical section of code, allowing the first thread to enter the critical section of code (¶ [0032]: If scheduler program 112 determines that the thread has sufficient processor usage allowance to complete execution (decision block 260, yes branch), then scheduler program 112 instructs processor 114 to execute the thread to completion (step 270). In other words, scheduler program 112 allows the thread to complete executing instructions that require access to contended resource 116 or, alternatively, to complete executing instructions within the critical section of code.).

In addition, Accapadi teaches determine whether or not to allow the first thread to enter the critical section of code based, at least in part, upon an estimated speed with which the first thread will complete work when executed (Abstract; ¶ [0038]: determining whether an expected lock time for a critical section of the thread exceeds a remaining entitlement of a virtual processor upon which the thread is executing. Such threads may defer acquisition of the lock if the amount of time spent executing the critical section (i.e., speed) and the identity of the lock to the application program. The application program could then maintain a table of average lock times for the locks encountered by threads generated by the application program; ¶ [0065]; ¶ [0066]; ¶ [0068]).

In addition, MA teaches a method for updating shared data in a multi-core processor environment (See at least Title and Abstract). Further, MA teaches a CPU core associated with the particular thread (Abstract: The multi -core processor comprises a plurality of separate processing units (referred to as cores, or core processing units ( CPUs) in the specification); ¶ [0033]: a multi-core processor may comprise a plurality of CPUs, such as CPU1, CPU2, CPUn, etc.; ¶ [0035]: CPU1 may be used to run Thread 1, CPU2 may be used to run Thread 2, and so on. When a thread runs on a first CPU, the first CPU may request for a lock to execute a critical section function associated with the thread on the shared data; the lock provides permission to update the shared data, and the critical section function updates the shared data. If the lock is successfully obtained, the thread may perform an update operation on the shared data. For example, if CPU1 obtains the lock, then the corresponding Thread 1 may update the shared data (Shared_Data).).

Regarding claim 11, MA teaches wherein the determination of whether or not to allow the first thread to enter the critical section of code is further based, at least in part, upon information relating to the CPU core (¶ [0010] In some embodiments, the method may further comprise: obtaining, by the first CPU if the lock is not occupied by another CPU, the lock; and executing, by the first CPU if it obtains the lock, the critical section function, wherein the critical section function updates the shared data).

Regarding claim 12, it is a method type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale above.

Regarding claim 13, it is a method type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale above.

Regarding claim 14, it is a method type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale above.

Regarding claim 15, it is a method type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale above.

Regarding claim 16, it is a method type claim having similar limitations as claim 7 above. Therefore, it is rejected under the same rationale above.

Regarding claim 17, Bailey teaches the invention substantially as claimed including a computer storage media storing computer-readable instructions that when executed cause a computing device (¶ [0035] Program instructions and data used to practice embodiments of the present invention may be stored in persistent storage 305 and in memory 302 for execution by one or more of the respective processors 301 via cache 303) to: 
receive a request to enter a critical section of code by a first thread of a plurality of concurrent threads (¶ [0002]: multiple threads may be executed concurrently and typically must share the same resources; ¶ [0016]; ¶ [0028]: scheduler program 112 detects (e.g., through receiving a request) a thread (the thread) attempting to begin execution of a performance critical section of code.); 
make a determination of whether or not to allow the first thread to enter the critical section of code based, at least in part, upon a CPU associated with the first thread (¶ [0029]: Scheduler program 112 determines if the thread has sufficient processor usage allowance to complete execution (decision block 260). In other words, in an embodiment, scheduler program 112 determines if the thread has sufficient processor usage allowance to completely execute its instructions that require access to resource 116. In an alternative embodiment, scheduler program 112 determines if the thread has sufficient processor usage allowance to completely execute all instructions within the performance critical section of code.), a state associated with the particular thread (¶ [0022]: Scheduler program 112 detects a contended resource or a critical section (step 205). In other words, in an embodiment, scheduler program 112 detects a thread (contending thread) attempting to access resource 116 (i.e., requesting/waiting state) that is presently being accessed by another thread (the thread) (i.e., running state). In an alternative embodiment, scheduler program 112 detects a thread (the thread) executing instructions within a performance critical section of code.); and 
when the determination is to allow the first thread to enter the critical section of code, allow the first thread to enter the critical section of code (¶ [0032]: If scheduler program 112 determines that the thread has sufficient processor usage allowance to complete execution (decision block 260, yes branch), then scheduler program 112 instructs processor 114 to execute the thread to completion (step 270). In other words, scheduler program 112 allows the thread to complete executing instructions that require access to contended resource 116 or, alternatively, to complete executing instructions within the critical section of code.). 

an estimated speed with which the first thread will complete work when executed (Abstract; ¶ [0038]: determining whether an expected lock time for a critical section of the thread exceeds a remaining entitlement of a virtual processor upon which the thread is executing. Such threads may defer acquisition of the lock if the expected lock time exceeds the remaining entitlement. Hypervisor (102) is improved according to embodiments of the present invention to provide to a thread the expected lock time for the critical section. Hypervisor (102) may calculate the expected lock time as an average lock time for the lock across threads or as an average lock time for all locks on the computer system. Hypervisor (102) also provides the virtual processor's total entitlement in the time slice to a thread. Hypervisor (102) may identify to a thread the portion of the entitlement that has been used in the time slice; ¶ [0057]: The method of FIG. 5 further includes providing (316), by a hypervisor (102) to the thread (302), the expected lock time (320). In the method of FIG. 5, providing (316) the expected lock time (320) may be carried out by calculating (502) an average lock time for the lock. For example, hypervisor (102) may average the execution times of threads on critical sections protected by the lock. Alternatively in the method of FIG. 5, providing (316) the expected lock time (320) may be carried out by calculating (504) an average lock time for all locks acquired by all threads executing on the computer. For example, hypervisor (102) may average the execution times of all threads on all critical sections… For example, the expected lock time may be left as a system configuration parameter, thereby allowing for performance tuning. In another alternative, an application program could maintain for itself the average lock time of its own threads. For example, the application program may average the execution times of threads on critical sections protected by the each lock. Each time a thread generated by the the amount of time spent executing the critical section (i.e., speed) and the identity of the lock to the application program. The application program could then maintain a table of average lock times for the locks encountered by threads generated by the application program; ¶ [0065]; ¶ [0066]; ¶ [0068]).

In addition, MA teaches a CPU core associated with the particular thread (Abstract: The multi -core processor comprises a plurality of separate processing units (referred to as cores, or core processing units ( CPUs) in the specification); ¶ [0033]: a multi-core processor may comprise a plurality of CPUs, such as CPU1, CPU2, CPUn, etc.; ¶ [0035]: CPU1 may be used to run Thread 1, CPU2 may be used to run Thread 2, and so on. When a thread runs on a first CPU, the first CPU may request for a lock to execute a critical section function associated with the thread on the shared data; the lock provides permission to update the shared data, and the critical section function updates the shared data. If the lock is successfully obtained, the thread may perform an update operation on the shared data. For example, if CPU1 obtains the lock, then the corresponding Thread 1 may update the shared data (Shared_Data).).

Regarding claim 18, MA teaches wherein the determination of whether or not to allow the particular thread to enter the critical section of code is further based, at least in part, upon a policy to allow only one thread per each CPU core to enter the critical section of code (¶ [0034] In some embodiments, the multi-core processor may be used to process a multi-threaded task. For example, a task may activate 256 threads, and these 256 threads may be executed in parallel on the multi-core processor. There may be global shared data (Shared_Data) 

Regarding claim 19, Bailey teaches wherein the critical section of code comprises a request to access a shared database resource (¶ [0002]: Often, where one thread access a shared resource, for example a portion of memory; ¶ [0012]: database; ¶ [0016]: A critical section may be any section of code that is critical to the performance of the computing system. For example, a critical section may include instructions to utilize or modify a resource shared by multiple threads such as a printer or a block of data).  

Regarding claim 20, Bailey teaches wherein the critical section of code comprises a request to access a shared memory (¶ [0016]: A critical section may be any section of code that is critical to the performance of the computing system. For example, a critical section may include instructions to utilize or modify a resource shared by multiple threads such as a printer or a block of data).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey, Accapadi, and Ma, as applied to claim 1, in further view of Weber et al. (US PGPUB US 2017/0090999 A1).

Regarding claim 9, Bailey, Accapadi, and Ma expressly teach wherein the CPU core is one of a plurality of CPU cores, at least some of the plurality of CPU cores on different processor chips.

	However, Weber teaches wherein the CPU core is one of a plurality of CPU cores, at least some of the plurality of CPU cores on different processor chips (¶ [0018]: when an application task in a first task core group seeks access to a section of code or data structure associated with a different task core group (whether mapped to the same or a different core).).
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Weber with the teachings of Bailey, Accapadi, and Ma to have processing cores of different multi-core processors to request access the same shared data. The modification would have been motivated by the desire of applying the methods as taught by Bailey and MA to multi-processor environments therefore increasing throughput and parallelism. 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195